NO. 12-17-00162-CR
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

MICHAEL A. KENNEDY,                                       §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator, Michael A. Kennedy, has filed this original proceeding in which he contends that
the trial court and this Court should recuse themselves from acting in any lawsuits filed by
Relator. We deny the petition.
         Relator’s request for recusal is based on his dissatisfaction with his criminal conviction in
trial court cause number 29326. Relator’s conviction has been final for several years, and cause
number 29326 is no longer pending in the trial court. See Kennedy v. State, No. 12–11–00041–
CR, 2012 WL 3201924, at *8 (Tex. App.–Tyler Aug. 8, 2012, pet. ref’d) (mem. op., not
designated for publication) (affirming judgment on punishment); see also Kennedy v. State, No.
12–08–00246–CR, 2009 WL 4829989, at *3–4 (Tex. App.–Tyler Dec. 16, 2009, pet. stricken)
(mem. op., not designated for publication) (affirming judgment of conviction). The applicable
rules governing recusal apply to judges in which the case is pending. See TEX. R. APP. P. 16.3
(stating that a party may move for recusal of a justice before whom the case is pending); see also
TEX. R. CIV. P. 18a (a party may seek recusal of a judge who is sitting in the case by filing a
motion with the clerk of the court in which the case is pending). Relator’s case is no longer
pending in the trial court or this Court. Accordingly, we deny his petition for writ of mandamus.
Opinion delivered May 31, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                            MAY 31, 2017

                                       NO. 12-17-00162-CR



                                   MICHAEL A. KENNEDY,
                                         Relator
                                           V.

                                 HON. MARK A. CALHOON,
                                       Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Michael A. Kennedy; who is the relator in Cause No. 29326. Said petition for writ of mandamus
having been filed herein on May 24, 2017, and the same having been duly considered, because it
is the opinion of this Court that the writ should not issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.